Wheeler, C. J.
The slave here in controversy was the property of Mrs. Marble, prior to her marriage in Mississippi, in 1851. Mrs, Marble removed with her husband to Louisiana, in 1854, where she died. If the slave continued her separate property after her marriage, in Mississippi, her right of property was unaffected by her change of domicil, and the plaintiffs were entitled to the property by succession, according to the law of Louisiana. For it is the universally admitted doctrine, that the disposition, succession and distribution of personal property, is governed by the law of the country of the owner’s or intestate’s domicil at the time of his death. (La. Civil Code, art. 935; 2 Kent’s Com. 428; Story’s Confl. Laws, § 481; Penny v. Christmas, 7 Rob. La. Rep. 481; Succession of Packwood, 9 Id. 438.)
The question therefore is, whether, upon the marriage of Mrs. *74Marble in Mississippi, the slave continued her separate property, or became the property of her husband, jus mariti, by the law of that state. If the question were to be determined by the letter of the statute law of Mississippi, in force at the time of the celebration of the marriage, there could be, it would seem, but one opinion. By statute of the 15th of February, 1839, sec. 2, (Hutch. Dig. 496, 497,) it is enacted, “ that hereafter when a woman possessed of a property in slaves shall marry, her property in such slaves shall continue to her, notwithstanding her coverture, and she shall have, hold and possess the same as her separate property, exempt from any liability for the debts or contracts of her husband.” And'the fourth section of the act provides the rule of descent and distribution upon the death of the wife, thus: “ Such slaves shall descend and go to the children of her and her husband jointly begotten, and in case there shall be no child born to the wife during such her coverture, then such slaves shall descend and go to the husband and to his heirs.”
The plain meaning of 'the statute would seem to be, that the wife’s property in the slaves which she owned before the marriage, continued hers after the marriage, to the exclusion of the marital right of property of the husband; and upon her death without children born of the marriage, the property would go to the next of kin of the wife, according to the laws of descent and succession. In that case, as we have seen, the plaintiffs would be entitled to the property.
But the statute has received a different interpretation by the Court of Appeals in Mississippi, in the case of Lyon v. Knott, 26 Miss. Rep. 548. That was a bill filed in the Superior Court of Chancery in Mississippi, by Knott and his wife, to recover of Lyon certain slaves, claimed by Mrs. Knott under the laws of descent and distribution of that state. The bill alleged that the defendant Lyon, intermarried with Mrs. Speed in Mississippi, in 1844. Mrs. Speed, at the time of her marriage, was the owner of the slaves in controversy. After the marriage, Lyon and his wife removed to Texas, where they became domiciled and continued to reside until the death of Mrs. Lyon, in 1847. Mrs. *75Lyon died intestate and without issue, leaving no brother and an only sister, the complainant, who, as next of kin, under the law of Texas, was entitled to the slaves belonging to her succession, as sole distributee and in exclusion of her husband Lyon. After the death of his wife, Lyon, with the fraudulent intent, as it was alleged, of defeating the rights of the complainants, secretly removed the slaves from Texas into Mississippi, where he had sold a part of them and was in possession of the remainder. There was a demurrer to the bill which was overruled, and an appeal taken. The Court of Appeals reversed the judgment and dismissed the bill; holding that by virtue of the marriage in Mississippi, notwithstanding the statute, the husband acquired a vested right of property in the slaves; contingent, nevertheless, and subject to be defeated by the birth of children, but absolute upon the death of the wife, without issue of the marriage. The case appears to have been considered and decided upon re-argument, and a review of the cases previously decided in that court, supposed to have proceeded upon a different view of the statute. And again, two years later, in Walton v. Olive, 29 Miss. Rep. 270, the court, after full argument, reaffirmed their decision in Lyon v. Knott. That decision, therefore, must be considered as the established construction of the statute in the courts of the state where it was enacted; and the settled law of the matrimonial domicil of the party from whom the plaintiffs claim to have derived their title. As that is the law of the nuptial contract, upon which the rights of the parties in this case depend, however contrary to the construction placed by this court upon our own statutes upon the same subject, and however unsatisfactory the grounds upon which the court rested its decision may appear; whatever our own opinion upon the true meaning of the statute might be, we feel constrained to receive the construction placed upon it by the courts in Mississippi, as furnishing the rule of decision to determine the rights of the parties in this case.
We hold it to be indisputable, that the judicial tribunals of every state are- the sole expositors of its local laws, and that the decisions of its courts upon the construction of those laws is *76binding upon all other courts, in deciding upon rights of property, and of action depending upon those laws. (Shelton v. Marshall, 16 Texas Rep. 344.) The only recognized qualification of this doctrine, is the principle of international law, that no state is bound to give effect, within its territory, to the laws of any other state or government, where to do so, would be to contravene its own policy and laws, or to affect injuriously the rights of its own citizens. If we would not recognize the authority of any other court to construe for us the laws of this state, we must accord the same right which we claim for ourselves to the courts of other states.
No doctrine can be more obviously rational and just than that the courts of every government have the exclusive authority of construing its local statutes, and their construction will be respected in every other country. Adverting to this principle, in Elmendorf v. Taylor, (10 Wheat. Rep. 152,) Chief Justice Marshall said: “ No court in the universe, which professed to be governed by principle, would, we presume, undertake to say, that the courts of Great Britain or France, or of any other nation, had misunderstood their own statutes, and therefore erect itself into a tribunal to correct such misunderstanding. We receive the construction given by the courts of the nation as the true sense of the law, and feel ourselves no more at liberty to depart from that construction than to depart from the words of' the statute.” (Ibid. 159, 160.)
Since by the law of Mississippi, upon the marriage of Mrs. Marble, her husband acquired a right of property in the slave in controversy, which became absolute upon her death, it follows, that the plaintiffs did not acquire a right to the property, by succession, as her next of kin, by the law of Louisiana; and they are not entitled to' recover in this action. There is therefore no error in the judgment, and it is affirmed.
Judgment affirmed.